—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about November 20, 1997, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject child upon a finding of permanent neglect, and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that, despite petitioner’s diligent efforts, respondent failed to visit the child regularly, attend planning sessions with the caseworker and undergo treatment for alcohol abuse (see, Matter of S. Children, 210 AD2d 175, lv denied 85 NY2d 807). Respondent’s claim that petitioner failed to address his alleged post-traumatic stress syndrome is unavailing, inasmuch as respondent did not inform petitioner that he suffered from such condition until shortly before the petition was filed, and the psychiatric evaluation that respondent underwent at petitioner’s behest also did not reveal such condition (see, Matter of Timothy M., 220 AD2d 891, lv denied 87 NY2d 808). A preponderance of the evidence supports the finding that adoption by her foster mother is in the child’s best interests. Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Buckley, JJ.